
	
		II
		110th CONGRESS
		2d Session
		S. 2797
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To authorize major medical facility projects and major
		  medical facility leases for the Department of Veterans Affairs for fiscal year
		  2009, and for other purposes.
	
	
		1.Authorization of fiscal year
			 2009 major medical facility projectsThe Secretary of Veterans Affairs may carry
			 out the following major medical facility projects in fiscal year 2009, with
			 each project to be carried out in the amount specified for each project:
			(1)Construction of
			 an 80-bed replacement facility in Palo Alto, California, to replace a
			 seismically unsafe acute psychiatric inpatient building, in an amount not to
			 exceed $54,000,000.
			(2)Construction of
			 an outpatient clinic to meet the increased demand for diagnostic procedures,
			 ambulatory surgery, and specialty care in Lee County, Florida, in an amount not
			 to exceed $131,800,000.
			(3)Seismic
			 corrections to Building 1 at the Department of Veterans Affairs Medical Center
			 in San Juan, Puerto Rico, in an amount not to exceed $225,900,000.
			(4)Construction of a
			 facility for a state-of-the-art polytrauma healthcare and rehabilitation center
			 in San Antonio, Texas, in an amount not to exceed $66,000,000.
			2.Extension of
			 authorization for major medical facility construction projects previously
			 authorizedThe Secretary of
			 Veterans Affairs may carry out the following major medical facility projects in
			 fiscal year 2009, as originally authorized by section 801 of the Veterans
			 Benefits, Health Care, and Information Technology Act of 2006 (Public Law
			 109–461; 120 Stat. 3442) and as follows with each project to be carried out in
			 the amount specified for that project:
			(1)Replacement of
			 the Department of Veterans Affairs Medical Center, Denver, Colorado, in an
			 amount not to exceed $769,200,000.
			(2)Restoration, new
			 construction, or replacement of the medical center facility for the Department
			 of Veterans Affairs Medical Center, New Orleans, Louisiana, due to damage from
			 Hurricane Katrina, in an amount not to exceed $625,000,000.
			3.Authorization of
			 fiscal year 2009 major medical facility leasesThe Secretary of Veterans Affairs may carry
			 out the following major medical facility leases in fiscal year 2009 at the
			 locations specified, and in an amount for each lease not to exceed the amount
			 shown for each such location:
			(1)For an outpatient
			 clinic, Brandon, Florida, $4,326,000.
			(2)For a
			 community-based outpatient clinic, Colorado Springs, Colorado,
			 $3,995,000.
			(3)For an outpatient
			 clinic, Eugene, Oregon, $5,826,000.
			(4)For expansion of
			 an outpatient clinic, Green Bay, Wisconsin, $5,891,000.
			(5)For an outpatient
			 clinic, Greenville, South Carolina, $3,731,000.
			(6)For a
			 community-based outpatient clinic, Mansfield, Ohio, $2,212,000.
			(7)For a satellite
			 outpatient clinic, Mayaguez, Puerto Rico, $6,276,000.
			(8)For a
			 community-based outpatient clinic for Southeast Phoenix, Mesa, Arizona,
			 $5,106,000.
			(9)For interim
			 research space, Palo Alto, California, $8,636,000.
			(10)For expansion of
			 a community-based outpatient clinic, Savannah, Georgia, $3,168,000.
			(11)For a
			 community-based outpatient clinic for Northwest Phoenix, Sun City, Arizona,
			 $2,295,000.
			(12)For a primary
			 care annex, Tampa, Florida, $8,652,000.
			4.Authorization of
			 appropriations
			(a)Authorization
			 of appropriations for major medical facility projectsThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs for fiscal
			 year 2009 for the Construction, Major Projects, account—
				(1)$477,700,000 for
			 the projects authorized in section 1; and
				(2)$1,394,200,000
			 for projects whose authorization is extended by section 2.
				(b)Authorization
			 of appropriations for medical facility leasesThere is authorized
			 to be appropriated to the Secretary of Veterans Affairs for fiscal year 2009
			 for the Medical Facilities account, $60,114,000 for the leases authorized in
			 section 3.
			(c)LimitationThe
			 projects authorized in sections 1 and 2 may only be carried out using—
				(1)funds
			 appropriated for fiscal year 2009 pursuant to the authorization of
			 appropriations in subsection (a) of this section;
				(2)funds available
			 for Construction, Major Projects, for a fiscal year before fiscal year 2009
			 that remain available for obligation;
				(3)funds available
			 for Construction, Major Projects, for a fiscal year after fiscal year 2009 that
			 remain available for obligation;
				(4)funds
			 appropriated for Construction, Major Projects, for fiscal year 2009 for a
			 category of activity not specific to a project;
				(5)funds
			 appropriated for Construction, Major Projects, for a fiscal year before 2009
			 for a category of activity not specific to a project; and
				(6)funds
			 appropriated for Construction, Major Projects, for a fiscal year after 2009 for
			 a category of activity not specific to a project.
				
